Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/16/2022 has been entered. Claims 1, 9-11, and 20 have been amended. Claims 21 and 22 have been added. Claims 1-22 remain pending in the application.

Response to Arguments
3.	Applicant’s arguments with respect to claims have been considered but are moot in view of a newly found reference. See rejections below for details.

Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


5.	Claims 1, 5-8, 10-13, 16-17, and 20-22 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Giannotti et al. (U.S. Patent Application Pub. No. US 20180321843 A1).

	Claim 1: Giannotti teaches an electronic device comprising: 
a display (i.e. a display screen; para. [0022]); 
at least one sensor (i.e. touch sensor; para. [0022]); 
a processor (i.e. processor; para. [0022]); and 
a memory (i.e. memory; para. [0022]) storing instructions which, when executed by the processor, cause the electronic device to perform operations comprising (i.e. A non-volatile storage device 208 may be included in in-vehicle computing system 200 to store data such as instructions executable by processors 214 and 220 in non-volatile form; para. [0031]): 
displaying, on the display, a multi window split into a first window and a second window such that a first application being executed is displayed on the first window and a second application being executed is displayed on the second window (i.e. layouts of application interfaces within a user interface 500 are illustrated in FIG. 5. The applications represented include navigation, media, and phone applications, but it is to be understood that any suitable application may be presented via the illustrated application interfaces. In layout A of FIG. 5, the navigation application interface is shown as occupying 6×4 grid cells (e.g., 6 cells wide by 4 cells high—the aspect ratios described herein will be presented in the form of width x height), the media application interface is shown as occupying 1×3 cells, and the phone application interface is shown as occupying 1×1 cell. Layouts B, C, and D of FIG. 5 show other, non-exhaustive, example layouts of application interfaces; para. [0054]); 
while the multi window split into the first window and the second window is displayed, changing a size of the first window and the second window, based on a touch input on the display (i.e. when resizing the application interfaces, a user may drag resize control 502 in any direction to change the sizes of each displayed application interface in a coordinated manner. For example, dragging the resize control 502 to the left in the illustrated example may cause the width of the media and phone application interfaces to each be increased by the same amount, while subsequently decreasing the width of the navigation application by the amount that the media and phone application interfaces were increased; para. [0057]); and 
while the multi window split into the first window and the second window is displayed, changing a layout of the first application from one of a first layout or a second layout to the other of the first layout or the second layout (i.e. layouts of application interfaces within a user interface 500 are illustrated in FIG. 5. The applications represented include navigation, media, and phone applications, but it is to be understood that any suitable application may be presented via the illustrated application interfaces. In layout A of FIG. 5, the navigation application interface is shown as occupying 6×4 grid cells (e.g., 6 cells wide by 4 cells high—the aspect ratios described herein will be presented in the form of width x height), the media application interface is shown as occupying 1×3 cells, and the phone application interface is shown as occupying 1×1 cell. Layouts B, C, and D of FIG. 5 show other, non-exhaustive, example layouts of application interfaces; para. [0054]), based on the changing of the size of the first window relative to the size of the second window while an orientation of the electronic device is maintained (i.e. The 1×2 cell versions of the media application interface 602b and the phone application interface 602c show significantly less content than the larger versions of FIGS. 6A and 6B. For example, the media application interface shows only a thumbnail graphic representing content being played/queued to play/paused and a single user interface control (e.g., a next track/album/station control). The phone application interface shows only an avatar and name for a last-contacted (or favorite) contact individual and a user interface element to redial that contact individual; para. [0063]), 
wherein the first layout is a landscape layout having a first user interface with a first number of user selectable inputs (i.e. The expanded version of the phone application interface 602c is adjusted to display additional information, such as a time at which calls were received/made in a recent calls list, text to accompany icons for the user interface panel, and additional selectable options in the user interface panel (e.g., a dial pad and a settings option); para. [0062]), and the second layout is a portrait layout having a second user interface with a second number of user selectable inputs, the first user interface being different than the second user interface and the first number being different than the second number (i.e. The 1×2 cell versions of the media application interface 602b and the phone application interface 602c show significantly less content than the larger versions of FIGS. 6A and 6B. For example, the media application interface shows only a thumbnail graphic representing content being played/queued to play/paused and a single user interface control (e.g., a next track/album/station control). The phone application interface shows only an avatar and name for a last-contacted (or favorite) contact individual and a user interface element to redial that contact individual; para. [0063]).

Claim 5: Giannotti teaches the electronic device of claim 1. Giannotti further teaches wherein the first application is configured to change the layout of the first application based on an orientation of the display being changed or a size of at least one window of the multi window being changed (i.e. FIG. 6, the user interface layout 600b is changed from layout 600a of FIG. 6A in that the size of the navigation and media application interfaces are reduced, while the size of the phone application interface is increased (due to the movement of resize control 604); para. [0062]).

Claim 6: Giannotti teaches the electronic device of claim 1. Giannotti further teaches wherein the instructions stored in the memory executed by the processor cause the electronic device to perform operations comprising:- 42 -0203-1935-1 (YPF201508-0017/US-div) determining whether to change a layout of the first application based on configuration information of the first application (i.e. In order to ensure that material displayed in each application interface remains undistorted, the user interface may be divided into a grid layout, as illustrated in FIG. 4. The grid 400 illustrated in FIG. 4 may represent a portion of a user interface (e.g., user interface 300 of FIG. 3) that is dedicated to the display of application interfaces. Each application interface of the user interface may occupy a particular number of cells 402 of grid 400. The number/quantity, size/aspect ratio, and/or shape of cells of a grid for a user interface may be based on the size, resolution, and/or other parameter of the display device presenting the user interface and/or on the applications being displayed by the display device; para. [0053]).

Claim 7: Giannotti teaches the electronic device of claim 1. Giannotti further teaches wherein the first layout of the first application includes more keys (i.e. The expanded version of the phone application interface 602c is adjusted to display additional information, such as a time at which calls were received/made in a recent calls list, text to accompany icons for the user interface panel, and additional selectable options in the user interface panel (e.g., a dial pad and a settings option); para. [0062]) than the second layout of the first application (i.e. The 1×2 cell versions of the media application interface 602b and the phone application interface 602c show significantly less content than the larger versions of FIGS. 6A and 6B. For example, the media application interface shows only a thumbnail graphic representing content being played/queued to play/paused and a single user interface control (e.g., a next track/album/station control). The phone application interface shows only an avatar and name for a last-contacted (or favorite) contact individual and a user interface element to redial that contact individual; para. [0063]).

Claim 8: Giannotti teaches the electronic device of claim 1. Giannotti further teaches wherein the second application is partially displayed in the second window when the size of the second window decreases (i.e. fig. FIG. 6D shows a user interface 600d including an expanded media application interface presentation, in which the navigation application interface 602a is reduced to its minimum size (e.g., 2×4), the phone application interface 602c is presented in a small size (e.g., 5×1), and the media application interface 602b is presented in its maximum size (e.g., 5×3); para. [0064]).

Claim 10: Giannotti teaches the electronic device of claim 1. Giannotti further teaches wherein the changing of the layout of the first application from the one of the first layout or the second layout to the other of the first layout or the second layout occurs while an orientation of the display stays the same (i.e. The 1×2 cell versions of the media application interface 602b and the phone application interface 602c show significantly less content than the larger versions of FIGS. 6A and 6B. For example, the media application interface shows only a thumbnail graphic representing content being played/queued to play/paused and a single user interface control (e.g., a next track/album/station control). The phone application interface shows only an avatar and name for a last-contacted (or favorite) contact individual and a user interface element to redial that contact individual; para. [0063]).

Claim 11: Giannotti teaches an electronic device comprising: 
4Appl. No.: 17/147,929a display (i.e. a display screen; para. [0022]); 
a processor (i.e. processor; para. [0022]); and 
a memory (i.e. memory; para. [0022]) storing instructions which, when executed by the processor, cause the electronic device to perform operations comprising (i.e. A non-volatile storage device 208 may be included in in-vehicle computing system 200 to store data such as instructions executable by processors 214 and 220 in non-volatile form; para. [0031]): 
displaying, on the display, a first window for displaying a first application being executed and a second window for displaying a second application being executed, adjacent to each other (i.e. layouts of application interfaces within a user interface 500 are illustrated in FIG. 5. The applications represented include navigation, media, and phone applications, but it is to be understood that any suitable application may be presented via the illustrated application interfaces. In layout A of FIG. 5, the navigation application interface is shown as occupying 6×4 grid cells (e.g., 6 cells wide by 4 cells high—the aspect ratios described herein will be presented in the form of width x height), the media application interface is shown as occupying 1×3 cells, and the phone application interface is shown as occupying 1×1 cell. Layouts B, C, and D of FIG. 5 show other, non-exhaustive, example layouts of application interfaces; para. [0054]); and 
based on a touch input on the display received while the first window and the second window are displayed adjacent to each other (i.e. when resizing the application interfaces, a user may drag resize control 502 in any direction to change the sizes of each displayed application interface in a coordinated manner. For example, dragging the resize control 502 to the left in the illustrated example may cause the width of the media and phone application interfaces to each be increased by the same amount, while subsequently decreasing the width of the navigation application by the amount that the media and phone application interfaces were increased; para. [0057]): 
changing a size of the first window (i.e. when resizing the application interfaces, a user may drag resize control 502 in any direction to change the sizes of each displayed application interface in a coordinated manner. For example, dragging the resize control 502 to the left in the illustrated example may cause the width of the media and phone application interfaces to each be increased by the same amount, while subsequently decreasing the width of the navigation application by the amount that the media and phone application interfaces were increased; para. [0057]), 
changing a size of the second window according to the changing of the size of the first window (i.e. when resizing the application interfaces, a user may drag resize control 502 in any direction to change the sizes of each displayed application interface in a coordinated manner. For example, dragging the resize control 502 to the left in the illustrated example may cause the width of the media and phone application interfaces to each be increased by the same amount, while subsequently decreasing the width of the navigation application by the amount that the media and phone application interfaces were increased; para. [0057]), and 
changing a layout of the first application displayed in the first window from one of a first layout or a second layout to the other of the first layout or the second layout according to the changing of the size of the first window (i.e. layouts of application interfaces within a user interface 500 are illustrated in FIG. 5. The applications represented include navigation, media, and phone applications, but it is to be understood that any suitable application may be presented via the illustrated application interfaces. In layout A of FIG. 5, the navigation application interface is shown as occupying 6×4 grid cells (e.g., 6 cells wide by 4 cells high—the aspect ratios described herein will be presented in the form of width x height), the media application interface is shown as occupying 1×3 cells, and the phone application interface is shown as occupying 1×1 cell. Layouts B, C, and D of FIG. 5 show other, non-exhaustive, example layouts of application interfaces; para. [0054]) while an orientation of the electronic device is maintained (i.e. The 1×2 cell versions of the media application interface 602b and the phone application interface 602c show significantly less content than the larger versions of FIGS. 6A and 6B. For example, the media application interface shows only a thumbnail graphic representing content being played/queued to play/paused and a single user interface control (e.g., a next track/album/station control). The phone application interface shows only an avatar and name for a last-contacted (or favorite) contact individual and a user interface element to redial that contact individual; para. [0063]), 
wherein the first layout has a first user interface (UI) with a first number of selectable UI items (i.e. The expanded version of the phone application interface 602c is adjusted to display additional information, such as a time at which calls were received/made in a recent calls list, text to accompany icons for the user interface panel, and additional selectable options in the user interface panel (e.g., a dial pad and a settings option); para. [0062]), and the second layout has a second UI with a second number of selectable UI items, the first UI being different than the second UI and the first number being different than the second number (i.e. The 1×2 cell versions of the media application interface 602b and the phone application interface 602c show significantly less content than the larger versions of FIGS. 6A and 6B. For example, the media application interface shows only a thumbnail graphic representing content being played/queued to play/paused and a single user interface control (e.g., a next track/album/station control). The phone application interface shows only an avatar and name for a last-contacted (or favorite) contact individual and a user interface element to redial that contact individual; para. [0063]).

Claim 12: Giannotti teaches the electronic device of claim 11. Giannotti further teaches wherein the layout of the first application is changed from one of the first layout and the second layout to the other of the first layout and the second layout based on a horizontal length of the first window relative to a vertical length thereof (i.e. As the size and/or aspect ratio of an application interface changes, the amount of space for presenting information thereby changes. In order to make the most of the available space, the application interfaces may be automatically controlled to change the format and/or content of information displayed based on the size of the application interface (e.g., the number of cells the application interface occupies); para. [0060]).

Claim 13: Giannotti teaches the electronic device of claim 11. Giannotti further teaches wherein the touch input comprises a drag input, wherein as a touch of the drag input moves on the display, the size of the first window and the size of the second window are changed together (i.e. when resizing the application interfaces, a user may drag resize control 502 in any direction to change the sizes of each displayed application interface in a coordinated manner. For example, dragging the resize control 502 to the left in the illustrated example may cause the width of the media and phone application interfaces to each be increased by the same amount, while subsequently decreasing the width of the navigation application by the amount that the media and phone application interfaces were increased; para. [0057]).

Claim 16: Giannotti teaches the electronic device of claim 11. Giannotti further teaches wherein the operations further comprise: determining whether to change the layout of the first application based on configuration information of the first application (i.e. In order to ensure that material displayed in each application interface remains undistorted, the user interface may be divided into a grid layout, as illustrated in FIG. 4. The grid 400 illustrated in FIG. 4 may represent a portion of a user interface (e.g., user interface 300 of FIG. 3) that is dedicated to the display of application interfaces. Each application interface of the user interface may occupy a particular number of cells 402 of grid 400. The number/quantity, size/aspect ratio, and/or shape of cells of a grid for a user interface may be based on the size, resolution, and/or other parameter of the display device presenting the user interface and/or on the applications being displayed by the display device; para. [0053]).

Claim 17: Giannotti teaches the electronic device of claim 11. Giannotti further teaches wherein the selectable UI items comprise keys (i.e. The expanded version of the phone application interface 602c is adjusted to display additional information, such as a time at which calls were received/made in a recent calls list, text to accompany icons for the user interface panel, and additional selectable options in the user interface panel (e.g., a dial pad and a settings option); para. [0062]).

Claim 20: Giannotti teaches the electronic device of claim 11. Giannotti further teaches wherein the changing of the layout of the first application from the one of the first layout or the second layout to the other of the first layout or the second layout occurs while an orientation of the display stays the same (i.e. The 1×2 cell versions of the media application interface 602b and the phone application interface 602c show significantly less content than the larger versions of FIGS. 6A and 6B. For example, the media application interface shows only a thumbnail graphic representing content being played/queued to play/paused and a single user interface control (e.g., a next track/album/station control). The phone application interface shows only an avatar and name for a last-contacted (or favorite) contact individual and a user interface element to redial that contact individual; para. [0063]).

Claim 21: Giannotti teaches the electronic device of claim 1. Giannotti further teaches wherein a same at least two different user selectable inputs are included in both the first user interface and the second user interface but in different sizes or positions relative to each other (i.e.  FIG. 8 shows a timeline 800 of example appearances/states of a user interface 802 as a user interacts with the user interface to resizing application interfaces displayed within the user interface; para. [0067]).

Claim 22: Giannotti teaches the electronic device of claim 11. Giannotti further teaches wherein a same at least two different UI items are included in both the first UI and the second UI but in different sizes or positions relative to each other (i.e.  FIG. 8 shows a timeline 800 of example appearances/states of a user interface 802 as a user interacts with the user interface to resizing application interfaces displayed within the user interface; para. [0067]).

Claim Rejections – 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


7.	Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Giannotti et al. (U.S. Patent Application Pub. No. US 20180321843 A1) in view of Satpathy et al. (U.S. Patent Application Pub. No. US 20130021376 A1).

Claim 2: Giannotti teaches the electronic device of claim 1. Giannotti further teaches wherein the instructions stored in the memory executed by the processor cause the electronic device to perform operations comprising: in a state in which the display is oriented in a horizontal orientation (i.e. fig. 6, The expanded version of the phone application interface 602c is adjusted to display additional information, such as a time at which calls were received/made in a recent calls list, text to accompany icons for the user interface panel, and additional selectable options in the user interface panel (e.g., a dial pad and a settings option); para. [0062]), initially splitting the multi window into the first window and the second window (i.e. FIG. 6, the user interface layout 600b is changed from layout 600a of FIG. 6A in that the size of the navigation and media application interfaces are reduced, while the size of the phone application interface is increased (due to the movement of resize control 604); para. [0062]), the first application being displayed in the first window using the second layout; and  while the display is oriented in the horizontal orientation and the multi window is split into the first window and the second window (i.e. The 1×2 cell versions of the media application interface 602b and the phone application interface 602c show significantly less content than the larger versions of FIGS. 6A and 6B. For example, the media application interface shows only a thumbnail graphic representing content being played/queued to play/paused and a single user interface control (e.g., a next track/album/station control). The phone application interface shows only an avatar and name for a last-contacted (or favorite) contact individual and a user interface element to redial that contact individual; para. [0063]), changing the layout of the first application from the second layout to the first layout based on a horizontal length of the first window relative to a vertical length thereof increasing (i.e. As the size and/or aspect ratio of an application interface changes, the amount of space for presenting information thereby changes. In order to make the most of the available space, the application interfaces may be automatically controlled to change the format and/or content of information displayed based on the size of the application interface (e.g., the number of cells the application interface occupies); para. [0060]).
Giannotti does not explicitly teach a threshold.
However, Satpathy teaches changing the layout of the first application from the second layout to the first layout based on a horizontal length of the first window relative to a vertical length thereof increasing beyond a threshold (i.e. fig. 9, the window manager 230 or the first environment viewer 240 rotates data from a portrait orientation to a landscape orientation responsive to receiving input that resizes a window beyond a specified threshold; para. [0064]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Giannotti to include the feature of Satpathy. One would have been motivated to make this modification because it provides an efficient way to change the data orientation based on the aspect ratio used to display the data.

Claim 3: Giannotti teaches the electronic device of claim 1. Giannotti further teaches wherein the instructions stored in the memory executed by the processor cause the electronic device to perform operations comprising: in a state in which the display is oriented in a horizontal orientation (i.e. fig. 6, The expanded version of the phone application interface 602c is adjusted to display additional information, such as a time at which calls were received/made in a recent calls list, text to accompany icons for the user interface panel, and additional selectable options in the user interface panel (e.g., a dial pad and a settings option); para. [0062]), initially splitting the multi window into the first window and the second window (i.e. FIG. 6, the user interface layout 600b is changed from layout 600a of FIG. 6A in that the size of the navigation and media application interfaces are reduced, while the size of the phone application interface is increased (due to the movement of resize control 604); para. [0062]) and while the display is oriented in the horizontal orientation and the multi window is split into the first window and the second window (i.e. The 1×2 cell versions of the media application interface 602b and the phone application interface 602c show significantly less content than the larger versions of FIGS. 6A and 6B. For example, the media application interface shows only a thumbnail graphic representing content being played/queued to play/paused and a single user interface control (e.g., a next track/album/station control). The phone application interface shows only an avatar and name for a last-contacted (or favorite) contact individual and a user interface element to redial that contact individual; para. [0063]), changing the layout of the first application from the one of the first layout or the second layout to the other of the first layout or the second layout based on a horizontal length of the first window relative to a vertical length thereof increasing (i.e. As the size and/or aspect ratio of an application interface changes, the amount of space for presenting information thereby changes. In order to make the most of the available space, the application interfaces may be automatically controlled to change the format and/or content of information displayed based on the size of the application interface (e.g., the number of cells the application interface occupies); para. [0060]).
Giannotti does not explicitly teach a threshold.
However, Satpathy teaches changing the layout of the first application from the one of the first layout or the second layout to the other of the first layout or the second layout based on a horizontal length of the first window relative to a vertical length thereof increasing beyond a threshold (i.e. fig. 9, the window manager 230 or the first environment viewer 240 rotates data from a portrait orientation to a landscape orientation responsive to receiving input that resizes a window beyond a specified threshold; para. [0064]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Giannotti to include the feature of Satpathy. One would have been motivated to make this modification because it provides an efficient way to change the data orientation based on the aspect ratio used to display the data.

Claim 4: Giannotti teaches the electronic device of claim 1. Giannotti further teaches wherein the changing of the layout of the first application from the one of the first layout or the second layout to the other of the first layout or the second layout comprises: changing the layout (i.e. layouts of application interfaces within a user interface 500 are illustrated in FIG. 5. The applications represented include navigation, media, and phone applications, but it is to be understood that any suitable application may be presented via the illustrated application interfaces. In layout A of FIG. 5, the navigation application interface is shown as occupying 6×4 grid cells (e.g., 6 cells wide by 4 cells high—the aspect ratios described herein will be presented in the form of width x height), the media application interface is shown as occupying 1×3 cells, and the phone application interface is shown as occupying 1×1 cell. Layouts B, C, and D of FIG. 5 show other, non-exhaustive, example layouts of application interfaces; para. [0054]) of the first application from the second layout to the first layout (i.e. fig. 6, the 1×2 cell versions of the media application interface 602b and the phone application interface 602c show significantly less content than the larger versions of FIGS. 6A and 6B. For example, the media application interface shows only a thumbnail graphic representing content being played/queued to play/paused and a single user interface control (e.g., a next track/album/station control). The phone application interface shows only an avatar and name for a last-contacted (or favorite) contact individual and a user interface element to redial that contact individual; para. [0063]), based on a horizontal length of the first window increasing beyond (i.e. As the size and/or aspect ratio of an application interface changes, the amount of space for presenting information thereby changes. In order to make the most of the available space, the application interfaces may be automatically controlled to change the format and/or content of information displayed based on the size of the application interface (e.g., the number of cells the application interface occupies); para. [0060]).
Giannotti does not explicitly teach a threshold.
However, Satpathy teaches changing the layout of the first application from the second layout to the first layout, based on a horizontal length of the first window increasing beyond a threshold (i.e. fig. 9, the window manager 230 or the first environment viewer 240 rotates data from a portrait orientation to a landscape orientation responsive to receiving input that resizes a window beyond a specified threshold; para. [0064]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Giannotti to include the feature of Satpathy. One would have been motivated to make this modification because it provides an efficient way to change the data orientation based on the aspect ratio used to display the data.

8.	Claims 9, 14, 15, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Giannotti et al. (U.S. Patent Application Pub. No. US 20180321843 A1) in view of Khoe et al. (U.S. Patent Application Pub. No. US 20130050263 A1).

Claim 9: Giannotti teaches the electronic device of claim 1. Giannotti further teaches wherein the first application is an application (i.e. layouts of application interfaces within a user interface 500 are illustrated in FIG. 5. The applications represented include navigation, media, and phone applications, but it is to be understood that any suitable application may be presented via the illustrated application interfaces; para. [0054]), and wherein the instructions stored in the memory executed by the processor cause the electronic device to perform operations comprising: displaying, on the first window or the second window (i.e. The 1×2 cell versions of the media application interface 602b and the phone application interface 602c show significantly less content than the larger versions of FIGS. 6A and 6B. For example, the media application interface shows only a thumbnail graphic representing content being played/queued to play/paused and a single user interface control (e.g., a next track/album/station control). The phone application interface shows only an avatar and name for a last-contacted (or favorite) contact individual and a user interface element to redial that contact individual; para. [0063]), the application with the portrait layout including a plurality of user selectable inputs (i.e.  FIG. 8 shows a timeline 800 of example appearances/states of a user interface 802 as a user interacts with the user interface to resizing application interfaces displayed within the user interface; para. [0067]), when entering to a multi window mode while the electronic device is oriented horizontally; and changing layout of the application to the landscape layout including a plurality user selectable inputs (i.e.  FIG. 8 shows a timeline 800 of example appearances/states of a user interface 802 as a user interacts with the user interface to resizing application interfaces displayed within the user interface; para. [0067]), when a size of the first window or the second window displaying the application increases beyond a threshold while the electronic device is oriented horizontally (i.e. The change in the presentation of content may be made responsive to the application interface size transitioning from one side of a threshold to another side of the threshold (e.g., resizing from a number of cells that is larger than the threshold to a number of cells that is smaller than the threshold or vice versa), and there may be multiple thresholds associated with different degrees of content changes. FIGS. 6A-6D show example layouts of application interfaces and associated differences in displayed content; para. [0060]).
Giannotti does not explicitly teach a calculator application, a scientific calculator.
However, Khoe teaches wherein the first application is a calculator application, and wherein the instructions stored in the memory executed by the processor cause the electronic device to perform operations comprising: displaying, on the first window or the second window, the calculator application with the portrait layout including a plurality user selectable inputs of a basic calculator; and changing layout of the calculator application to the landscape layout including a plurality of user selectable inputs of a scientific calculator (i.e. FIG. 5J, the calculator application view in popup view 510 is a basic calculator view (also called herein a simple calculator view), which has fewer keys (or user interface objects) than scientific calculator application view 502-3 (FIG. 5D); para. [0175]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Giannotti to include the feature of Khoe. One would have been motivated to make this modification because it provides an efficient way to switch a display layout based on the orientation of the display.

Claim 14: Giannotti teaches the electronic device of claim 11. Giannotti does not explicitly teach the second layout of the first application is associated with a vertical orientation of the - 44 -0203-1935-1 (YPF201508-0017/US-div) electronic device.
However, Khoe teaches wherein the first layout of the first application is associated with a horizontal orientation of the electronic device (i.e. FIG. 5T illustrates that, in response to detecting touch gesture 521 on rotation user interface object 522 of portrait popup view 510, portrait popup view 510 rotates so that it is displayed as landscape popup view 524 (or display of portrait popup view 510 is replaced with display of landscape popup view 524); para. [0195]), and the second layout of the first application is associated with a vertical orientation of the - 44 -0203-1935-1 (YPF201508-0017/US-div) electronic device (i.e. FIG. 5S, touch gesture 521 (e.g., a tap gesture) is detected on rotation user interface object 522 of portrait popup view 510. For comparison, exemplary user interface 512 for a corresponding calculator application on touch screen 112-2 of second electronic device 100-2 in a portrait orientation is also depicted; para. [0194]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Giannotti to include the feature of Khoe. One would have been motivated to make this modification because it provides an efficient way to switch a display layout based on the orientation of the display.

Claim 15: Giannotti teaches the electronic device of claim 11. Giannotti does not explicitly teach wherein the first application is configured to change the layout of the first application based on an orientation of the display being changed.
However, Khoe teaches wherein the first application is configured to change the layout of the first application based on an orientation of the display being changed (i.e. FIG. 5S, 5T illustrate that, in response to detecting touch gesture 521 on rotation user interface object 522 of portrait popup view 510, portrait popup view 510 rotates so that it is displayed as landscape popup view 524 (or display of portrait popup view 510 is replaced with display of landscape popup view 524); para. [0194, 0195]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Giannotti to include the feature of Khoe. One would have been motivated to make this modification because it provides an efficient way to switch a display layout based on the orientation of the display.

Claim 19: Giannotti teaches the electronic device of claim 1. Giannotti further teaches wherein the first application is an application (i.e. layouts of application interfaces within a user interface 500 are illustrated in FIG. 5. The applications represented include navigation, media, and phone applications, but it is to be understood that any suitable application may be presented via the illustrated application interfaces; para. [0054]), and wherein the instructions stored in the memory executed by the processor cause the electronic device to perform operations comprising: displaying, on the first window or the second window (i.e. The 1×2 cell versions of the media application interface 602b and the phone application interface 602c show significantly less content than the larger versions of FIGS. 6A and 6B. For example, the media application interface shows only a thumbnail graphic representing content being played/queued to play/paused and a single user interface control (e.g., a next track/album/station control). The phone application interface shows only an avatar and name for a last-contacted (or favorite) contact individual and a user interface element to redial that contact individual; para. [0063]), the application with the portrait layout including a plurality of UI items (i.e.  FIG. 8 shows a timeline 800 of example appearances/states of a user interface 802 as a user interacts with the user interface to resizing application interfaces displayed within the user interface; para. [0067]), when entering to a multi window mode while the electronic device is oriented horizontally; and changing layout of the application to the landscape layout including a plurality UI items (i.e.  FIG. 8 shows a timeline 800 of example appearances/states of a user interface 802 as a user interacts with the user interface to resizing application interfaces displayed within the user interface; para. [0067]), when a size of the first window or the second window displaying the application increases beyond a threshold while the electronic device is oriented horizontally (i.e. The change in the presentation of content may be made responsive to the application interface size transitioning from one side of a threshold to another side of the threshold (e.g., resizing from a number of cells that is larger than the threshold to a number of cells that is smaller than the threshold or vice versa), and there may be multiple thresholds associated with different degrees of content changes. FIGS. 6A-6D show example layouts of application interfaces and associated differences in displayed content; para. [0060]).
Giannotti does not explicitly teach a calculator application, a scientific calculator.
However, Khoe teaches wherein the first application is a calculator application, and wherein the instructions stored in the memory executed by the processor cause the electronic device to perform operations comprising: displaying, on the first window or the second window, the calculator application with the portrait layout including a plurality user selectable inputs of a basic calculator; and changing layout of the calculator application to the landscape layout including a plurality of user selectable inputs of a scientific calculator (i.e. FIG. 5J, the calculator application view in popup view 510 is a basic calculator view (also called herein a simple calculator view), which has fewer keys (or user interface objects) than scientific calculator application view 502-3 (FIG. 5D); para. [0175]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Giannotti to include the feature of Khoe. One would have been motivated to make this modification because it provides an efficient way to switch a display layout based on the orientation of the display.


9.	Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Giannotti et al. (U.S. Patent Application Pub. No. US 20180321843 A1) in view of Hwang et al. (U.S. Patent Application Pub. No. US 20140089833 A1).

Claim 18: Giannotti teaches the electronic device of claim 11. Giannotti further teaches wherein a portion of the second application is displayed in the second window a layout of the second application being changed when the size of the second window decreases (i.e. when resizing the application interfaces, a user may drag resize control 502 in any direction to change the sizes of each displayed application interface in a coordinated manner. For example, dragging the resize control 502 to the left in the illustrated example may cause the width of the media and phone application interfaces to each be increased by the same amount, while subsequently decreasing the width of the navigation application by the amount that the media and phone application interfaces were increased; para. [0057]).
Giannotti does not explicitly teach wherein the second application is displayed in the second window without a layout of the second application being changed when the size of the second window decreases.
However, Hwang teaches wherein a portion of the second application is displayed in the second window without a layout of the second application being changed when the size of the second window decreases (i.e. FIG. 22, remaining hidden contents may be displayed according to increase of the window size on a screen of an application displayed on the upper window, and a screen of an application displayed on the lower window may be provided in a state in which a region displayed according to reduction of the window size is reduced; para. [0116]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Giannotti to include the feature of Hwang. One would have been motivated to make this modification because the system can independently control the layout of each of the window on a display.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. 
Ting et al. (Pub. No. US 20160364121 A1), identifying a layout information associated with the window, with the layout information comprising an aspect condition and/or a direction notification; and, performing a layout determination for the window by: causing an aspect of the window to satisfy the aspect condition; and/or, aligning a direction of the window according to the direction notification, independent of a direction of another window on the screen.
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art.  In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN TRAN whose telephone number is (303)297-4266.  The examiner can normally be reached on Monday - Thursday - 8:00 am - 5:00 pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on 571-272-4057.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TAN H TRAN/Primary Examiner, Art Unit 2173